DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11, Line 9 omits the word “a” before the word “screw.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 6, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a comprising” in Line 3, it is unclear what Applicant is intending to Claim as “a comprising.” 
Claims 4 recites the limitation “the retainer ring" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the reversing lever" in Lines 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the retainer ring" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 recites the limitation “the retainer ring" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shyu (US 2016/0229042 A1).
Regarding Claim 1
Regarding Claim 5, Shyu, discloses the tool of Claim 1, further comprising a cutout (74) receiving a reversing lever (81), wherein the cutout is defined within the second head side. See Fig.1.
Regarding Claim 7, Shyu meets all of the limitations of Claim 7, as best understood, as applied to Claim 1 above.
Regarding Claim 11, Shyu meets all of the limitations of Claim 11, as best understood, as applied to Claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shyu in view of Hsien (US 2004/0221687 A1).
Regarding Claim 2, Shyu discloses the tool of Claim 1, as previously discussed above.  Shyu discloses drive gear (80) and states that the drive gear, the switching lever, and positioning bolt are all objects of the prior and are not described by Shyu. See Shyu (Paragraph 0020).
However, Hsien teaches a tool comprising of a seal (10) disposed proximate the first gear side.  See Hsien (Fig. 1). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Shyu to further comprise of a seal disposed proximate the first gear side, as taught by Hsien, for the purpose of sealing oil/lubricant to remain in the gear receiving chamber of the head.
Regarding Claim 6, Shyu, as modified, discloses the tool of Claim 1, further comprising a pawl (Hsien, 50) operable by the reversing lever (Shyu, 81; Hsien, 60)  and engageable with the drive gear (Shyu, 80; Hsien, 30). 
Regarding Claim 8, Shyu, as modified, meets all of the limitations of Claim 8, as best understood, as applied to Claim 2 above.
Claims 3-4, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shyu in view of Hsieh (US 2001/0074343 A1).
Regarding Claim 3, Shyu discloses the tool of Claim 1, as previously discussed above.  Shyu discloses drive gear (80) and states that the drive gear, the switching 
However, Hsieh (Fig. 7) teaches a tool composing of a retainer ring disposed proximate the second gear side and coupling the drive gear to the gear retainer. See examiner annotated Fig. 7.

    PNG
    media_image1.png
    625
    510
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Shyu to further comprise of a of a retainer ring disposed proximate the second gear side and coupling the drive gear to the gear retainer, as taught by Hsieh, as a known means for effectively holding the gear in place.
Regarding Claim 4, Shyu, as modified, discloses the tool of Claim 1, further comprising a support ring (see Hsieh, examiner annotated Fig. 7) disposed between the retainer ring and an internal wall of the housing. See Examiner Annotated Fig. 7 above.
Regarding Claim 9, Shyu, as modified, meets all of the limitations of Claim 9, as best understood, as applied to Claim 3 above.
Regarding Claim 10, Shyu, as modified, meets all of the limitations of Claim 10, as best understood, as applied to Claim 4 above.
Regarding Claim 13, Shyu, as modified, meets all of the limitations of Claim 13, as best understood, as applied to Claim 3 above.
Regarding Claim 14, Shyu, as modified, meets all of the limitations of Claim 14, as best understood, as applied to Claim 4 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723